Citation Nr: 1827531	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  03-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a hiatal hernia.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a sleep disorder.

4. Entitlement to service connection for a right eye disorder, to include residuals of a hordeolum of the eyelid.

5. Entitlement to service connection for arthritis of the cervical spine.

6. Entitlement to service connection for arthritis of the right knee.

7. Entitlement to service connection for arthritis of the hands.

8. Entitlement to service connection for arthritis of the wrists.

9. Entitlement to service connection for arthritis of the elbows.

10. Entitlement to service connection for arthritis of the right shoulder.

11. Entitlement to service connection for residuals of anthrax vaccine.

12. Entitlement to service connection for tinnitus.

13. Entitlement to service connection for urinary tract infections.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1985 to January 1986 and served on active duty from January 1987 to January 1989.  She had additional inactive duty for training (INACDUTRA) at various times prior to separation in October 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and a July 2006 rating decision of the Montgomery, Alabama, RO.  A Travel Board hearing was held in February 2010 before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript of that hearing is of record.  Jurisdiction is retained by the RO in Montgomery, Alabama.

In May 2010, the Board remanded the issues then on appeal for additional development.  In March 2012, the Board denied entitlement to service connection for PTSD, hiatal hernia, hypertension, sleep disorder, a right eye disorder, and arthritis of the cervical spine, right knee, hands, wrists, elbows, and right shoulder.  The Veteran appealed the case to the U.S. Court of Appeals for Veteran's Claims (Court).  A Memorandum Decision was received in February 2014 vacating the Board's March 2012 decision as to these matters.  The Court found that the Board had relied on inadequate medical opinions and had provided insufficient reasons and bases to support its conclusions.  The claims were remanded to the Board for readjudication consistent with the Memorandum Decision.

The claims were remanded by the Board in August 2014 for additional development, to include obtaining treatment records and additional medical examinations.  In a December 2015 decision, the Board denied service connection for a hiatal hernia, residuals of the anthrax vaccine, and tinnitus and remanded the remaining claims for additional development.  The Veteran appealed the decision to the Court.  A February 2017 Order granted a Joint Motion for Partial Remand (JMPR) regarding the denied issues.  In accordance with the JMPR, the denied issues were remanded to the Board for readjudication.  This case was most recently before the Board in August 2017 when the issues were remanded for additional development.

The issues of entitlement to service connection for a sleep disorder, a right eye disorder, arthritis of the cervical spine, right knee, hands, wrists, elbows, and right shoulder, and urinary tract infections are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that the Veteran's hiatal hernia is etiologically related to service.

2.  Hypertension is not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran has hypertension that is etiologically related to service.

3.  The preponderance of the evidence fails to establish that the Veteran has residuals of her anthrax vaccine that are etiologically related to service.

4.  Tinnitus is not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's tinnitus is etiologically related to her active service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a hiatal hernia have not been met.  38 U.S.C. §§ 101, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304 (2017).

2. The criteria for the establishment of service connection for hypertension have not been met.  38 U.S.C. §§ 101, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2017).

3.  The criteria for the establishment of service connection for residuals of anthrax vaccine have not been met.  38 U.S.C. §§ 101, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2017).

4.  The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C. §§ 101, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify has been met.  See VA correspondence dated June 2003, March 2006, and May 2006.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The record includes available service treatment records, VA treatment records, Social Security Administration records, VA examination reports, and the Veteran's statements.  

As noted above, this case was most recently remanded by the Board in August 2017 in order to obtain updated treatment records and updated VA opinions in compliance with the February 2017 JMPR.  With respect to the issues decided herein, the Board finds that there has been substantial compliance with the August 2017 remand directives.  Specifically, in correspondence dated in October 2017 the Veteran was asked to identify any pertinent private and VA treatment records and to provide a completed VA Form 21-4142, Authorization to Disclose Information to VA.  Alternatively, the Veteran was asked to provide her own copies of private treatment records.  Although the Veteran provided a response to a January 2018 Supplemental Statement of the Case indicating she would submit evidence within 30 days, she failed to do so.  Additional VA treatment records have been obtained.  There is no indication that further development is needed regarding the issues decided herein.  The evidence of record is sufficient for appellate review.  The Board finds there is no evidence of any additional existing pertinent records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See U.S.C. § 5103A (2012); 38 C.F.R. §3.159 (2017).

Additionally, the Board concludes the examinations and opinions provided in this case are adequate upon which to base a decision as they are predicated on a full review of the claims file, a history as provided by the Veteran, and examination.  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Law and Analysis

A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  

In other words, the Veteran may be eligible for benefits as a Veteran based on any period of ACDUTRA where she was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA where she was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101(21), (22), (23), (24), 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.6(a)-(d), 3.303(a) (2017); Harris v. West, 13 Vet. App. 509 (2000); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2017).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); but see, Hill v. McDonald, 28 Vet. App. 243, 252 (2016).

The terms injury and disease are distinguishable.  Specifically, an injury must constitute some external event that occurs during a period of ACDUTRA or INACDUTRA, but may encompass any event that results in a disabling condition even though the resulting disability was not immediately manifest.  However, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes.  VAOPGCPREC 86-90 (1990), 56 Fed. Reg. 45,712 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension and tinnitus (as an organic disease of the nervous system), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The presumption may be applied from any continuous 90-day period of qualifying service.  See 38 U.S.C. § 1112; 38 C.F.R. § 3.307(a)(1); see also Lorenzano v. Brown, 4 Vet. App. 446, 449-450 (1993).  Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension (cardiovascular disease) and tinnitus (as an organic disease of the nervous system) are qualifying chronic diseases.  See 38 C.F.R. § 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

A. Hiatal Hernia

During the March 2015 VA examination, the examiner noted that the Veteran's esophageal condition (gastroesophageal reflux disease or GERD) was diagnosed by endoscopy at the VA Medical Center in 2000.  A November 2015 barium swallow indicated a "small sliding hiatal hernia."  Accordingly, the requirements for Shedden element (1) have been met. 

The Veteran noted frequent indigestion and stomach, liver, or intestinal trouble on her January 1986 medical history report; and resolved gastritis and gastroenteritis was reported in the "physician's summary" on the back of the report.  Her abdomen and viscera, which included any hernia, were normal on examination in January 1986.  According to her January 1989 discharge medical history report, the Veteran had frequent indigestion during her recent pregnancy; her abdomen and viscera were normal on medical examination in January 1989.  The Board finds that the requirements for Shedden element (2) have been met. 

The Board finds, however, that the Veteran's claim fails on Shedden element (3), evidence of a nexus.  Service Department medical history reports dated in August 1990, July 1993, and March 1994 do not contain any complaints of gastrointestinal disability, and associated medical evaluations were all normal for abdomen and viscera.  GERD was diagnosed in June 2000.  A hiatal hernia was noted in Bailey Chiropractic records dated in January 2006.

The Veteran testified at her February 2010 hearing that she was treated for a hiatal hernia during reserve service in 1998.

During VA examination in March 2015, the examiner reviewed the claims file, including the Veteran's service treatment records.  A summary of the pertinent medical evidence, including the findings of an October 1995 upper gastrointestinal (GI) series X-ray examination, were provided.  Although in the body of the examination report the examiner noted a date of diagnosis of hiatal hernia in 1987, no report indicating a diagnosis in 1987 was included in the provided summary of the medical evidence.  In a subsequent medical opinion, the examiner found that it was less likely than not that the Veteran's hiatal hernia was incurred in service.  The rationale was that there was no evidence of a hiatal hernia diagnosed during active duty and that the October 1995 X-ray study did not reveal the condition.  It was noted that a VA endoscopy in 2000 included a diagnosis of hiatal hernia.

Based on the above, the Board finds that service connection is not warranted.  Although the Veteran claimed that she was treated for a hiatal hernia in 1998, the first evidence of a diagnosis of a chronic condition, GERD, was provided in June 2000 and medical evidence of a hiatal hernia is not shown prior to 2000, over a decade after she was discharged from active duty.  Despite recent evidence showing a "small" hiatal hernia, there is no medical evidence linking her currently chronic GERD to her active service or period of ACDUTRA.  Additionally, the Veteran does not allege that a hiatal hernia developed or was aggravated as a result of an actual injury or event during a period of INACDUTRA.  

The Board notes that the Veteran is competent to report the onset of gastrointestinal symptoms during military reserve service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, the diagnosis and etiology of an esophageal condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Opinions as to hiatal hernia diagnoses and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Board acknowledges that Veteran is competent to report symptoms of pain, there is no indication that she is competent to etiologically link any reported in-service symptoms to her military service or any incident during service.  The Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board places significant value on the opinion of the VA examiner who evaluated the Veteran's condition in March 2015 and found it less likely than not that the Veteran's hiatal hernia was incurred in or caused by service.  

B. Hypertension

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under this section, "hypertension" is defined as diastolic pressure that is predominantly 90 millimeters or greater and "isolated systolic hypertension" is defined as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  38 C.F.R. A§ 4.104 , Diagnostic Code 7101 (Note 1).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  The requirement of two or more blood pressure readings on at least three different days applies only to an initial diagnosis of hypertension diagnosis and not to the assignment of a disability rating.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

During the March 2015 VA examination, the examiner noted that the Veteran was diagnosed with hypertension in 2000.  The Veteran's treatment records also document a diagnosis of hypertension in good control in September 2006 and hypertension is on the Veteran's problem list throughout the appeal period.  Accordingly, the requirements of Shedden element (1) have been met.  

The Veteran's service treatment records are absent of complaint or treatment for hypertension.  Indeed, blood pressure readings in service were all within the definition of normal, with readings on discharge examination in January 1989 of 104/62.  On her associated discharge report of medical history, the Veteran indicated that she had low blood pressure.  She also noted low blood pressure on a March 1994 report of medical history.  At that time, her blood pressure was recorded as 108/78.

At the February 2010 hearing, the Veteran testified that she was treated for hypertension after service discharge. 

A July 2010 VA examination included a diagnosis of essential hypertension.  The examiner concluded that the Veteran's claimed conditions, including hypertension, were less likely causally related to service.

During the March 2015 VA examination, the examiner noted review of the Veteran's claims file and documented the diagnosis of hypertension in 2000.  The Veteran reported that she was initially treated for hypertension around 2000 and was on medication until 2009, but was not on medication at the time of the examination and did not have a current diagnosis of hypertension.  It was unknown whether the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken 2 or more times on at least 3 different days.  Blood pressure readings during the examination were 138/83, 145/81, and 138/72.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The rationale was that there was no evidence of a diagnosis prior to separation and no medical diagnosis of hypertension at the time of the examination.  

In an April 2016 VA opinion, the VA medical professional opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The rationale was that the Veteran was not diagnosed with hypertension until 2000, which is 11 years after separation in 1989.  She reported that she took medication until 2009 but has not been treated for hypertension since that time.  All blood pressure findings during service were normotensive and there is no clinical evidence of hypertension during active duty.  She ultimately concluded that there is no indication of a cause and effect relationship between active duty and hypertension for the Veteran.   

Based on the above, the Board finds hypertension was not manifest during service and that the preponderance of the evidence fails to establish that it is etiologically related to service.  There is also no evidence that the Veteran's hypertension was manifest within one year of active service discharge for presumptive service connection.  Further, the Veteran does not allege that hypertension developed or was aggravated as a result of an actual injury or event during a period of INACDUTRA.  The Board finds that upon consideration of all the evidence, the March 2015 and April 2016 VA medical opinions are persuasive and are not contradicted by any other medical opinion.  The examiners are shown to have reviewed the evidence of record and to have adequately considered the lay statements and reported symptom manifestations history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Consideration has been given to the Veteran's personal assertion that she has hypertension as a result of active service.  Hypertension is not a condition that is readily amenable to lay diagnosis or probative comment regarding etiology.  The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that any pertinent symptoms were observed during or soon after service.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  As such, her claim must be denied.

C. Residuals of Anthrax Vaccine

The Veteran contends that she has residuals of the anthrax vaccinations she received during military reserve service.  

The Veteran's treatment records include a May 1999 entry indicating that she was given the anthrax vaccine two weeks prior and that her arm was swollen and red.  She received the second shot after that report.  Her anthrax vaccination report shows that she received a total of four vaccinations.  

In June 2004, the Veteran was treated for facial twitching and was evaluated for seizures.  The Veteran reported that she began having similar "spells" in 1999 just after her anthrax vaccination.  The Veteran was diagnosed with atypical neuromuscular syndrome.  No additional comments were provided as to etiology.  

During the February 2010 Travel Board hearing, the Veteran stated that she became "violently ill" after the fourth anthrax shot.  

During the July 2010 VA examination, the examiner noted the Veteran's reported a history of receiving four of the series of six anthrax vaccinations.  With the first, she stated that she had a large lump on her arm and fever.  Although she reported doing well with both the second and third shots, she said the fourth caused swelling in the lips, trouble swallowing, a swollen arm, and allergic reaction that took one to two days to resolve.  She claimed that since then she believed her arthritis has worsened.  The examiner found that the Veteran did not have residuals of the anthrax vaccine and opined that it less likely that she had residuals of the anthrax vaccine that were related to service.  The rationale was that the service medical records are silent with regards to illness due to anthrax vaccine and negative for complaints, diagnosis, or treatment of any chronic condition.

During VA examination in May 2012, the examiner noted that the Veteran's treatment records reported that she was experiencing nausea, vomiting, chills, and headache after the second anthrax vaccine received in May 1999.  However, there is no indication of any chronic residuals of the anthrax vaccine.  A March 2015 VA medical opinion also cited a VA War Related Illness and Injury Center public health statement noting that a review of over 716,000 active duty service members showed anthrax vaccination did not increase risk of disability.  

The Veteran's VA and private treatment records do not indicate any symptomatology that has been linked to the Veteran's in-service anthrax vaccinations.  

Based on the evidence of record, the Board finds that there is no competent evidence of a current or additional disability related to the Veteran's anthrax vaccinations.  See Brammer, 3 Vet. App. at 225.  It is significant to note that the Veteran has asserted that her fibromyalgia is related to her anthrax vaccination, but that service connection has been separately established for that disability.  The Board acknowledges that the Veteran is competent to report symptoms of swelling, nausea, and headaches such as those she reported in service after her anthrax vaccinations.  However, there is no objective medical evidence demonstrating a chronic residual of her in-service vaccinations or etiologically relating any current disability to her anthrax vaccinations.  Accordingly, her claim must be denied.

D. Tinnitus

As noted during the March 2015 VA examination, the Veteran has a current diagnosis of tinnitus.  Accordingly, the requirements of Shedden element (1) have been met.  

The Veteran's service treatment records are absent of complaints or treatment for tinnitus.  Indeed, her January 1989 separation examination indicates that her ears were normal at that time and she denied ear trouble on the corresponding report of medical history.  However, in affording the benefit of the doubt to the Veteran, the Board finds that in-service noise exposure is consistent with her reported duties as a boatswain's mate.  Accordingly, the requirements of Shedden element (2) have been met.

Treatment records dated in May 2000 indicate that the Veteran reported chronic ticking in the bilateral ears for one year.  Later that month she reported severe ringing in both ears that she thought was related to the anthrax vaccination. 

During the February 2010 Travel Board hearing, the Veteran stated that she believed the ringing in her ears started "onboard ship."  She reported exposure to loud noises from the pneumatic tools she used as a boatswain mate.  She stated that she was exposed to "lots of loud noises" and she "couldn't even hear [her]self think."  

During a March 2012 VA examination, the examiner reviewed the Veteran's claims file and took a history from the Veteran.  The Veteran reported that the onset of tinnitus was during active duty with no triggering incident.  The examiner found that the Veteran's tinnitus was at least as likely as not associated with her diagnosed hearing loss and was less likely than not related to military noise exposure.  The rationale was that there were no significant changes in hearing thresholds noted during service when comparing the induction and separation physicals.  

During VA examination in June 2013, the Veteran reported that she was unsure of the onset time of her tinnitus but stated that it was intermittent bilaterally.  The examiner reviewed the Veteran's claims file and opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  The rationale was that normal hearing was noted through service with no significant change in thresholds for either ear.  

During VA examination in March 2015, the examiner reviewed the Veteran's claims file and took a history from the Veteran.  The Veteran reported that "she has always had it" when asked about the onset of her tinnitus.  She stated that she was exposed to noise in service, including machinery noise, power tools, and hydro blasting noise while reconditioning submarines.  She indicated that she used hearing protective devices in service.  She denied any civilian noise exposure after service discharge.  The examiner opined that the Veteran's tinnitus was less likely than not related to service.  The rationale was that the Veteran's induction and separation examinations both indicated that her hearing was well within normal limits and there was no shift in hearing from induction to separation in either ear.  

The Veteran's post-service treatment records do not offer an etiology for the Veteran's tinnitus.

Based upon the evidence of record, the Board finds that tinnitus was not manifest in service and is not shown to have developed as a result of an established event, injury, or disease during service, to include in-service noise exposure, or during a period of ACDUTRA or INACDUTRA.  The Veteran's service treatment records, including her separation examination, are negative for complaint, treatment, or diagnosis of tinnitus.  Although in statements in support of her claim the Veteran reported she had experienced symptoms of tinnitus since service, her statements as to a continuity of symptoms with an inservice onset are found to be inconsistent with her reports of medical history dated in January 1986 and January 1989 denying hearing loss and ear trouble.  Her statements are not credible as to this fact.  She was also inconsistent as to reports of the onset of tinnitus, at separate times reporting she did not know when it started, that she "always" had it, or that it started in service.  The first medical evidence of complaints of tinnitus are dated in May 2000, over 11 years after service discharge.  As such, continuity of symptomatology is not shown and service connection under 38 C.F.R. § 3.303(b) is not warranted.

Similarly, the evidence in the claims file does not demonstrate that her tinnitus was manifest within one year of service connection to warrant presumptive service connection under 38 C.F.R. § 3.307.

The Board acknowledges that the absence of evidence of tinnitus in service is not a bar to service connection for tinnitus.  While the Veteran's report of military noise exposure is consistent with the circumstances of her service, the Board finds that the March 2012, June 2013, and March 2015 VA audiology opinions in this case are persuasive.  The examiners noted the Veteran's hearing upon entrance and separation from service, noted the reports of in-service noise exposure, and the reported denial of post-service noise exposure.  The examiners found the Veteran's tinnitus was less likely related to service.  The provided VA opinions are shown to have been based upon adequate examinations of the Veteran and a substantially complete review of the evidence of record.  The examiners are shown to have adequately considered the evidence of record as to symptom manifestation and reported noise exposure.  The Veteran has not submitted any contrary competent evidence.  Her own statements as to etiology are insufficient to establish service connection.  

The persuasive evidence of record in this case demonstrates that the Veteran's tinnitus was not incurred as a result of service.  Therefore, the Board finds that the claim for entitlement to service connection for tinnitus must be denied.

III. Conclusion

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for hiatal hernia, hypertension, residuals of the anthrax vaccine, and tinnitus.  The preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a hiatal hernia is denied. 

Service connection for hypertension is denied. 

Service connection for residuals of anthrax vaccine is denied. 

Service connection for tinnitus is denied. 


REMAND

While the Board sincerely regrets the additional delay caused by yet another remand, one is necessary to ensure the Veteran is afforded every consideration in the adjudication of the remainder of her claims.  The November 2017 opinion is not fully responsive to the August 2017 remand directives.  The examiner failed to address the July 2010 opinion relating the Veteran's sleep disorder, arthritis of the cervical spine, right knee, hands, wrists, elbows, and right shoulder to her service-connected fibromyalgia.  Further, the examiner noted that she was unable to provide an opinion regarding the Veteran's claimed right eye disorder because eye disorders are outside of her expertise.  An opinion from an appropriate medical professional regarding the Veteran's claimed right eye disability was not obtained.  At this juncture, the Board finds that an opinion should be obtained from an examiner or examiners who have sufficient medical training to address the Veteran's claims, and who have not examined the Veteran before, to adequately address the requested opinions.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand compliance is required).   

Regarding the Veteran's claim for service connection for urinary tract infections, the Board finds that the opinions of record fail to address the Veteran's in-service treatment for a urinary tract infection in March 1988 and her reports of multiple urinary tract infections on her January 1989 separation report of medical history.  Once VA obtains an examination or opinion, it must ensure that it is adequate.  Accordingly, an addendum opinion should be obtained regarding the etiology of the Veteran's claimed urinary tract infections.   

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding VA and private treatment records related to the Veteran's claims.

2. Then, submit the Veteran's claims file to an appropriate VA examiner(s) to respond to the following in light of the entire record, including any updated treatment records: 

a. Note any sleep disorder diagnosed during the appeal period (from December 2000).  For each sleep disorder diagnosed, is it at least as likely as not (50 percent or greater probability):

i. that the disorder was incurred or aggravated during or as a result of service? 

ii. that the disorder was caused by OR aggravated by her service-connected fibromyalgia?

The examiner should note the July 2010 VA opinion suggesting a relationship between a sleep disorder and the Veteran's fibromyalgia.  

b. Note any right eye disorders, to include any residuals of the Veteran's in-service hordeolum of the eyelid, diagnosed during the appeal period (from December 2000).  For each eye disorder, is it at least as likely as not (50 percent or greater probability) that the disorder was incurred or aggravated during or as a result of service? 

c. Is it at least as likely as not (50 percent or greater probability) arthritis of the cervical spine:

i. was incurred or aggravated during or as a result of service?  

ii. was caused by OR aggravated by her service-connected fibromyalgia?
 
The examiner should note the July 2010 VA opinion suggesting a relationship between the Veteran's arthritis and her fibromyalgia.  

d. Is it at least as likely as not (50 percent or greater probability) arthritis of the right knee: 

i. was incurred or aggravated during or as a result of service?  

ii. was caused by OR aggravated by her service-connected fibromyalgia?

The examiner should note the July 2010 VA opinion suggesting a relationship between the Veteran's arthritis and her fibromyalgia.  
 
e. Is it at least as likely as not (50 percent or greater probability) arthritis of the hands: 

i. was incurred or aggravated during or as a result of service?  

ii. was caused by OR aggravated by her service-connected fibromyalgia?

The examiner should note the July 2010 VA opinion suggesting a relationship between the Veteran's arthritis and her fibromyalgia.  

f. Is it at least as likely as not (50 percent or greater probability) arthritis of the wrists: 

i. was incurred or aggravated during or as a result of service?  

ii. was caused by OR aggravated by her service-connected fibromyalgia?

The examiner should note the July 2010 VA opinion suggesting a relationship between the Veteran's arthritis and her fibromyalgia.  

g. Is it at least as likely as not (50 percent or greater probability) arthritis of the elbows:

i. was incurred or aggravated during or as a result of service?  

ii. was caused by OR aggravated by her service-connected fibromyalgia?

The examiner should note the July 2010 VA opinion suggesting a relationship between the Veteran's arthritis and her fibromyalgia.  
 
h. Is it at least as likely as not (50 percent or greater probability) arthritis of the right shoulder:

i. was incurred or aggravated during or as a result of service?  

ii. was caused by OR aggravated by her service-connected fibromyalgia?

The examiner should note the July 2010 VA opinion suggesting a relationship between the Veteran's arthritis and her fibromyalgia.  

i. Is it at least as likely as not (50 percent or greater probability) that the Veteran's recurrent urinary tract infections were incurred or aggravated during or as a result of service?

The examiner should note that the Veteran was treated for a urinary tract infection in March 1988 (during active duty) with suspicions of pyelonephritis and the Veteran's January 1989 report of medical history indicating "several UTI's".  

If the examiner(s) determines that an additional examination is necessary before the opinion(s) can be provided, the examination(s) should be arranged.  All necessary testing should be accomplished. 

A complete rationale for all opinions expressed should be provided.

3. After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


